Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 26th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed March 21st, 2022.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
With respect to Kaplan, (see Applicant’s Response, page 9, “Rejections Under 35 U.S.C.
§§102, 103”), Applicant argues that Kaplan at least fails to disclose "obtaining a preset conversion condition from a plurality of preset conversion conditions based on sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result." Applicant further argues Kaplan neither discloses that the concept group or translation vector indicates an association between discontinuous parts of a phrase, not indicates a mapping relationship between the source information and a conversion result.
Examiner respectfully disagrees. The requirements for anticipation are discussed in MPEP §2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” In Col. 10 lines 14-27 of the Specification of Kaplan, the system scans multiple concept groups, i.e. a plurality of preset conversion conditions, to obtain a concept group, i.e. a preset conversion condition, for a word in the input phrase, i.e. the source information. Once concept groups containing the word are found (i.e. a “hit” is found in the concept group), the system checks the translation vectors in the groups, which correspond to phrases containing that word, to find the one best matching the input phrase, i.e. the encoded phrases that best match the words and their order in the source input phrase. Under its broadest reasonable interpretation, this can be considered to be obtaining the corresponding concept group based on sentence patterns, given by the phrases encoded in the translation vectors, of the plurality of preset conversion conditions and a sentence pattern of the source information. In Col. 5 lines 32-44 of the Specification, Kaplan teaches that the concept groups contain phrases and words that are related to one another. Under its broadest reasonable interpretation, this can be construed as each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the association being the relationship between the different phrases and the discontinuous parts being the words in the phrases. In Col. 5 lines 51-53 of the Specification, Kaplan teaches that the concept groups have corresponding concept groups in target languages such that each phrase in one concept group can be translated by phrases in the corresponding concept group, i.e. the preset conversion condition indicates a mapping relationship between the source information and a conversion result. The rejection of claim 1 as being anticipated by Kaplan is maintained.
Further, Applicant’s amendments to the claims alter the scope of the invention. The claims now
include the limitation “an association between discontinuous parts of a different phrase,” which has not been previously considered.
Applicant submits that claims 8 and 15, and any dependent claims, are patentable over the cited art. Similarly to claim 1 above, the rejection of claims 8 and 15 and associated dependent claims as anticipated by Joseph is maintained. 
With respect to arguments on page 10 addressing the patentability of dependent claims 3, 6, 10, 13, 17, and 20 over Kaplan in view of Vinyals, similarly to remarks addressed above, Examiner finds the arguments against anticipation to be not persuasive.
Examiner notes Applicant’s request for an interview in the remarks dated 04/26/22. An interview directed to the discussion of an incomplete or in progress action may not serve to efficiently advance prosecution due to the lack of finalized determinations or identification of new allowable subject matter. 
For reference see MPEP 713.01 IV. SCHEDULING AND CONDUCTING AN INTERVIEW: "An interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application." 
If Applicant wishes to have an interview based upon the findings and remarks presented in this action, the Examiner agrees to hold one at a mutually acceptable date and time. Please contact the examiner using the information below to do so.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, and 15 have been amended to include "an association between discontinuous parts of a different phrase." The specification only appears to detail an association between discontinuous parts of one phrase in paragraphs [0027], [0059], and [0071]. Specifically, paragraph [0027] states “a phrase includes at least two discontinuous parts with associations,” a phrase indicative of a single phrase. Paragraphs [0059] and [0071] recite similarly. There is no apparent teaching of “different phrases” in the context of discontinuous parts and associations. For the purpose of expedited prosecution, this limitation has been interpreted as referring to different phrases within one preset conversion condition.
Claims 2-7, 9-14, and 16-20 are rejected under the same grounds due to dependency on claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Vinyals, et. al. (Doc. ID. EP 2953065 A2), hereinafter Vinyals.

Regarding claim 1, Kaplan teaches an information conversion method for translating source information (Spec. Col 1, lines 8-11), comprising: 
encoding, by processing circuitry (Spec. Col 4, lines 59-64; processing circuitry), the source information to obtain a first code (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector [which corresponds to a translation vector indicator], i.e. a first code for the source language); 
obtaining a preset conversion condition from a plurality of preset conversion conditions based on sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result (Spec. Col. 10, lines 14-27; the system scans multiple concept groups, i.e. a plurality of preset conversion conditions, to obtain a concept group, i.e. a preset conversion condition, for a word in the input phrase, i.e. the source information. Once concept groups containing the word are found [i.e. a “hit” is found in the concept group], the system checks the translation vectors in the groups, which correspond to phrases containing that word, to find the one best matching the input phrase, i.e. the encoded phrases that best match the words and their order in the source input phrase. Under its broadest reasonable interpretation, this can be considered to be obtaining the corresponding concept group based on sentence patterns, given by the phrases encoded in the translation vectors, of the plurality of preset conversion conditions and a sentence pattern of the source information. Spec. Col. 5, lines 32-44; the concept groups contain phrases and words that are related to one another. Under its broadest reasonable interpretation, this can be construed as each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the association being the relationship between the different phrases and the discontinuous parts being the words in the phrases. Spec. Col. 5, lines 51-53; the concept groups have corresponding concept groups in target languages such that each phrase in one concept group can be translated by phrases in the corresponding concept group, i.e. the preset conversion condition indicates a mapping relationship between the source information and a conversion result.); and 
decoding, by the processing circuitry, the first code according to the source information, the preset conversion condition, and translated information to obtain target information, the target information and the source information being in different languages, and the translated information including words obtained through conversion of the source information into a language of the target information (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. the source information] and the translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]).
However, Kaplan fails to teach that the encoding and decoding are done with the encoder of the neural network.
In a related field of endeavor (computer implemented translation), Vinyals teaches a neural network (Spec. Col 1, [0001]) system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches the implementation of a neural network for encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and decoding the alternative representation to generate the target sequence (Spec. Col 5, [0025]). 
Adapting Kaplan's computer translation techniques to process the source sequence using the neural network features as taught by Vinyals further discloses the method comprising:
encoding, by processing circuitry (Spec. Col 4, lines 59-64; processing circuitry) with an encoder of a neural network (e.g. Kaplan’s encoding of the source information in Spec. Col 10, lines 12-25 adapted to use Vinyals’ neural network encoder as detailed in Spec. Col 3, [0014], lines 1-5), the source information to obtain a first code (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector [which corresponds to a translation vector indicator], i.e. a first code for the source language); 
obtaining a preset conversion condition from a plurality of preset conversion conditions based on sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result (Spec. Col. 10, lines 14-27; the system scans multiple concept groups, i.e. a plurality of preset conversion conditions, to obtain a concept group, i.e. a preset conversion condition, for a word in the input phrase, i.e. the source information. Once concept groups containing the word are found [i.e. a “hit” is found in the concept group], the system checks the translation vectors in the groups, which correspond to phrases containing that word, to find the one best matching the input phrase, i.e. the encoded phrases that best match the words and their order in the source input phrase. Under its broadest reasonable interpretation, this can be considered to be obtaining the corresponding concept group based on sentence patterns, given by the phrases encoded in the translation vectors, of the plurality of preset conversion conditions and a sentence pattern of the source information. Spec. Col. 5, lines 32-44; the concept groups contain phrases and words that are related to one another. Under its broadest reasonable interpretation, this can be construed as each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the association being the relationship between the different phrases and the discontinuous parts being the words in the phrases. Spec. Col. 5, lines 51-53; the concept groups have corresponding concept groups in target languages such that each phrase in one concept group can be translated by phrases in the corresponding concept group, i.e. the preset conversion condition indicates a mapping relationship between the source information and a conversion result.); and 
decoding, by the processing circuitry with the encoder of the neural network (e.g. the decoding described by Kaplan in Spec. Col 10, lines 29-34, the decoder adapted to be the neural network decoder feature described by Vinyals in Spec. Col 5, [0025]), the first code according to the source information, the preset conversion condition, and translated information to obtain target information, the target information and the source information being in different languages, and the translated information including words obtained through conversion of the source information into a language of the target information (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. the source information] and the translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the information conversion method for translating source information, comprising: encoding, by processing circuitry with an encoder of a neural network, the source information to obtain a first code; obtaining a preset conversion condition from a plurality of preset conversion conditions based on sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating an association between discontinuous parts of a different phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result; and decoding, by the processing circuitry with the encoder of the neural network, the first code according to the source information, the preset conversion condition, and translated information to obtain target information, the target information and the source information being in different languages, and the translated information including words obtained through conversion of the source information into a language of the target information. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation and share similar features. Further, Kaplan suggests the use of machine translation to process source information, and Vinyals details a particular form of machine translation, neural machine translation, implemented in a similar manner. Given the overlap, in particular, the use of machine translation in a computerized translation system, incorporation of the features of Vinyals into Kaplan would have been predictable to one of ordinary skill in the art at the time of filing.

Regarding claim 2, the combination further teaches wherein 
the decoding the first code includes determining a similarity in the sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information (Kaplan, Spec. Col 6, lines 1-11; translating the phrase from the source language [which involves decoding the translation vector, i.e. the first code, as discussed above with respect to claim 1] involves identifying the translation vector of the source phrase, which is associated with a concept group[i.e. the preset conversion condition], and intersecting the it with the translation vector of the corresponding concept group in the target language. Spec. Col 5 lines 32-37 and 51-53 show that the concept groups consist of sentence patterns and the corresponding concept groups for the other languages are translations of the sentences in the first concept group. Thus, the association between the translation vectors of the source and the concept groups coupled with the correspondence between the concept groups of the source and target languages indicates similarity in sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information); and 
the preset conversion condition has a highest similarity of the similarities in the sentence patterns with the source information (Kaplan, Spec. Col 6, lines 1-8; each phrase of each concept group, i.e. preset conversion condition, is associated with a translation vector and translating the source involves matching the source phrase to the correct translation vector, thus the concept group for each phrase of the source is the group with the most similar sentence pattern to the phrase).

Regarding claim 5, the combination further teaches wherein the obtaining the preset conversion condition comprises: 
obtaining a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations (Kaplan, Spec. Col 5 lines 32-37 and 51-53; the concept groups, i.e. preset conversion conditions, contain multiple words and phrases which correlate to phrases in the corresponding concept groups of other languages. Thus the preset discontinuous information is the correlation between the multiple phrases and words, i.e. discontinuous parts, in the corresponding concept groups. The translation relationship between the words in the phrases is considered to be an association. Thus, when the system obtains the concept group during translation as described above with respect to claim 1, it obtains a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations.).

Regarding claim 7, the combination further teaches wherein the preset conversion condition includes a rule for converting a predetermined combination of variables and words in the source information (Kaplan, Spec. Col 5 lines 51-65; the example given for translating the word “know” from English to French, and in particular, between French and German demonstrates that the concept groups, i.e. the preset conversion conditions, include rules for converting predetermined combinations of words and variables in the source information which preserve distinctions in similar terms across languages. In this case, the translation rule is that both “savoir” and “connaitre” in French can map to “know” in English, but must map to their distinct respective terms in German).

Regarding claim 8, the claim is directed to an information conversion apparatus comprising processing circuitry configured to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-64; processing circuitry) comprising this element for performing the method of claim 1, therefore claim 8 is rejected under the same grounds.

Regarding claim 9, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 12, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 15, the claim is directed to a non-transitory computer-readable storage medium storing instructions which when executed by a processor cause the processor to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-66; non-transitory computer-readable storage medium) comprising these elements for performing the method of claim 1, therefore claim 15 is rejected under the same grounds.

Regarding claim 16, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claims 3, 10, and 17, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches a first vector for representing the source information (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector), a second vector for representing the translated information (Spec. Col 10, lines 29-30; the system uses a translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]), and a third vector for representing the respective preset conversion condition (Spec. Col 7, lines 1-4; each concept group, i.e. preset conversion condition, is represented by a sequence of numbers, i.e. a vector). However, Kaplan fails to teach the method according to claim 2, wherein the determining the similarity includes determining a weight value for each of the plurality of preset conversion conditions or that the preset conversion condition has a largest weight value of the weight values for the plurality of conditions. 
Vinyals teaches a system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and identifying possible target sequences as output that is a representation of the input sequence in the target form (Spec. Col 6, [0035], lines 1-4). The system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 2, the apparatus of claim 8, and the non-transitory computer readable medium according to claim 15 wherein the determining the similarity includes determining a weight value for each of the plurality of preset conversion conditions according to a first vector for representing the source information, a second vector for representing the translated information, and a third vector for representing the respective preset conversion condition; and the preset conversion condition has a largest weight value of the weight values for the plurality of conditions. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation. Kaplan recognizes that words and phrases in one language may be in more than one concept group (Spec. Col 9, lines 32-34), and therefore there needs to be a method for determining which concept group should be used for translation. Similarly, Vinyals understands that there may be multiple candidate ways to translate input and provides an element for selecting the best fitting translation (Spec. Col 6, [0035], lines 1-6). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, selecting the best fitting target output for an input sequence.

Regarding claims 6, 13, and 20, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches 
the first code being a first vector (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector, i.e. a first code for the source language); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. the source information] and the translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]) by using the encoder, to obtain the target information, the preset conversion condition being obtained in advance by the encoder (Abstract, lines 1-10; the disclosed invention encodes words and phrases for all languages included in the multilingual translation dictionary on creation of the dictionary, before one initiates translation of user input. Therefore, the encoder is used to generate the translation vectors of the target language and is thus used to obtain the target information. Spec. Col 10, lines 12-25; the concept group, i.e. the preset conversion condition, is identified by the encoder prior to the decoding, thus the preset conversion condition is obtained in advance by the encoder).
However, Kaplan fails to teach that the decoding and obtaining of the target information and preset conversion condition is done by a neural network. 
In a related field of endeavor (computer implemented translation), Vinyals teaches a neural network (Spec. Col 1, [0001]) system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches the implementation of a neural network for encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and decoding the alternative representation to generate the target sequence (Spec. Col 5, [0025]). 
Adapting Kaplan's computer translation techniques to process the source sequence using the neural network features as taught by Vinyals further discloses the method according to claim 1, wherein
the first code being a first vector (e.g. Kaplan’s encoding of the source information in Spec. Col 10, lines 12-25); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (e.g. the decoding described by Kaplan in Spec. Col 10, lines 29-34, the decoder adapted to be the neural network decoder feature described by Vinyals in Spec. Col 5, [0025]) by using the encoder of the neural network, to obtain the target information, the preset conversion condition being obtained in advance by the encoder of the neural network (e.g. the encoder disclosed by Kaplan in Abstract, lines 1-10 to obtain the target information and disclosed in Spec. Col 10, lines 12-25 to obtain the concept group, i.e. the preset conversion condition, adapted to be the Vinyals’ neural network encoder as detailed in Spec. Col 3, [0014], lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 1, wherein the first code being a first vector; and the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector by using the encoder of the neural network, to obtain the target information, the preset conversion condition being obtained in advance by the encoder of the neural network. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation and share similar features. Further, Kaplan suggests the use of machine translation to process source information, and Vinyals details a particular form of machine translation, neural machine translation, implemented in a similar manner. Given the overlap, in particular, the use of machine translation in a computerized translation system, incorporation of the features of Vinyals into Kaplan would have been predictable to one of ordinary skill in the art at the time of filing.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Claims 4, 11, and 18 would be allowable for disclosing wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the second vector, S representing an S-shaped growth curve, and U and W being matrices, respectively.
The combination of Kaplan and Vinyals described above with respect to claims 3, 10, and 17 teaches determining the weight value for each of the plurality of preset conversion conditions. In particular, Vinyals teaches that the system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6). However, the combination fails to teach wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the second vector, S representing an S-shaped growth curve, and U and W being matrices, respectively. Based on Kaplan, Vinyals, and the prior art searched, the features in claims 4, 11, and 18 are considered to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sultan, et. al. (Pub. No. US 2012/0316862 A1) teaches a computer-implemented method for machine translation involving generating one or more potential translations of the input language words, generating probability scores for the potential translations, and selecting  a potential translation using the probability scores to obtain a selected translation (Spec., page 1, [0015]).
Song et. al. (Pub. No. US 2017/0031901 A1) teaches a method for machine translation involving obtaining a translation rule table created in advance containing preset conversion conditions associated with the target language text and the source language text, and using the translation rule table to determine candidate results in the target language (Spec., page 1, [0009]).
Akers et. al. (Patent No. US 6,278,967 B1) teaches an automated natural language translation system utilizing domain specific dictionaries, controlling grammar rules, and probability values associated with dictionary entries to more efficiently and accurately generate translations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655